IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38828

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 374
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 27, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOHNATHAN RICHARD COVINGTON,                     )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Franklin County. Hon. Mitchell W. Brown, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years , for lewd conduct with a minor child under
       sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Johnathan Richard Covington pled guilty to lewd conduct with a minor child under
sixteen. Idaho Code § 18-1508. The district court sentenced Covington to a term of ten years,
with three years determinate. Covington appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing



                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Covington’s judgment of conviction and sentence are affirmed.




                                                   2